T
\
\
-1--4
. NOTE: This order is nonprecedentia1.
United States Court of A11peaIs
for the FederaI Circuit
EDWARD PARRENDO,
Petiti0ner,
V.
DEPARTMENT OF THE ARMY,
Respon,dent.
2011-3041
Pe1;ition for review of the Me1'it Systems Protection
Board in case no. PH07521UO540-I-1.
ON MOTION
0 R D E R
EdWard Parrendo moves for leave to proceed in forma
pauper1s.
Upon consideration thereof
IT 13 ORDERED THAT:
The motion is granted

f
PARRENDO V. ARMY
2
FoR THE CoURT
JAN 2 8 mm /s/ Jan Horba1y
Date
cc: EdWard Parrendo
Joseph A. Pixley, Esq.
S20
Jan Horb aly
C1erk
Fl E3
R
"*vse¢e3»%;eeJ°e
JAN 2 8 2011
law |'LORBAl.Y
€l.EFI(